DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 11/17/2021 has been entered. Claim(s) 1-2, 4-6, 9 and 12 is/are currently amended. New claim(s) 13-20 has/have been added. Claim(s) 1-20 is/are pending.

Objections/Rejections Withdrawn
Objections to the claims and rejections under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) and/or 35 U.S.C. 101 not reproduced below has/have been withdrawn in view of the amendments to the claims and/or Applicant's submitted remarks. 

Claim Objections
Claims 6-12 and 15-20 are objected to because of the following informalities. Appropriate correction is required.
With respect to claims 6 and 15, the term "male speakers" should be amended within the scope of --male subjects-- for consistency with the remaining pending claims. 
With respect to claims 7-11 and 16-20, all acronyms and/or abbreviations should be defined at least at their first appearance in each claim group (i.e., at its first appearance following and/or depending from each independent claim). For example, the claim terms SWCE12, MHEC7, ΔΔc12, 16, ΔMFCC1, ΔMFCC2, ΔMFCC4, MFCC5, APQ3 and MFCC12 are undefined; the terms ΔΦ(3), ΔΔLPCC1(1), LPCC3(3), LPCC3(1), LPCC4(3), LPCC4(1), LPCC1(2), etc. a-re not sufficiently defined to indicate what the numbers refer to in these features; etc.
With respect to claim 12, the word "and" should be included prior to the last claimed element of the system, i.e., --a processor; and--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/115115 A2 (previously cited, Zigel) in view of Kriboy et al. (Detection of Obstructive Sleep Apnea in Awake Subjects by Exploiting Body Posture Effects on the Speech Signal, hereinafter Kriboy).
Regarding claims 1 and 12, Zigel teaches and/or suggests a system for determining apnea-hypopnea index estimation of a wake subject, the system comprising: 
a processor and a memory coupled to the processor storing program instructions executable by the processor to perform a method of apnea-hypopnea index estimation of a wake subject (¶¶ [0044]-[0046] computer systems including a processor executing program instructions), the method comprising: 
obtaining an audio recorded phonogram signal comprising a speech segment (¶ [0016]; Fig. 1, step 103, recording an analog voice track of a first person voicing a speech protocol); 
framing said signal comprising a speech segment into a set of long term frames and into a set of short term frames (¶ [0019]; Fig. 1, step 107, dividing the voice track into frames; ¶ [0031]; etc.);
generating one or more feature parameters for each short term frame that are associated with short term characteristics and that are calculated according to the short term frame signal or according to a signal generated from the short term frame signal (¶¶ [0024]-[0027]; Fig. 1, 119, extracting short term features);
generating one or more feature parameters for each long term frame, that are associated with long term characteristics and that are calculated according to the long term frame signal or according to a signal generated from the long term frame signal (¶ [0031]-[0032]; Fig. 1, step 125, extracting long term features);

applying a second computing system preformed model on the generated long term parameters to obtain a long term score (¶ [0033]; Fig. 1, step 129, generating a representative long term feature vectors);
applying a fusing model on the short term score and on the long term score to obtain said subject's apnea-hypopnea index estimation (¶ [0009]; Fig. 1, steps 149-151, forming a super vector and determining AHI for the person responsive to said super vector; and/or determining a weighted average of AHI values, as described in ¶ [0042]). 
Zigel does not teach the method comprises obtaining an audio recorded phonogram signal comprising a sustained-vowel segment, wherein the sustained-vowel segment comprises a subject's uttering of a vowel sound for a period of between 1 and 10 seconds; framing said signal comprising a sustained-vowel segment into frames; generating one or more feature parameters for each sustained-vowel frame, that are associated with sustained-vowel characteristics and that are calculated according to the sustained-vowel frame signal or according to a signal generated from the sustained-vowel frame signal; applying a third computing system preformed model on the generated sustained-vowel parameters to obtain a sustained-vowel score; or the fusing model is further responsive to the sustained-vowel score. 
Kriboy teaches/suggests a method comprising obtaining an audio recorded phonogram signal comprising a sustained-vowel segment, wherein the sustained-vowel segment comprises a subject's uttering of a vowel sound for a period of between 1 and 10 seconds (pg. 4225, pronouncing the sustained vowels /a/ and /e/ for about 2 seconds); framing said signal comprising 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method executed by the system of Zigel to further comprise obtaining an audio recorded phonogram signal comprising a sustained-vowel segment, wherein the sustained-vowel segment comprises a subject's uttering of a vowel sound for a period of between 1 and 10 seconds; framing said signal comprising a sustained-vowel segment into frames; generating one or more feature parameters for each sustained-vowel frame, that are associated with sustained-vowel characteristics and that are calculated according to the sustained-vowel frame signal or according to a signal generated from the sustained-vowel frame signal; applying a third computing system preformed model on the generated sustained-vowel parameters to obtain a sustained-vowel score as taught/suggested by Kriboy and further applying the fusing model on the sustained-vowel score to obtain said subject's AHI estimation in order to integrate additional 
Regarding claims 2 and 13, Zigel as modified teaches and/or suggests the method further comprises carrying out a pre-processing stage comprising noise reduction of the signal comprising a speech segment (Zigel, Fig. 1, step 105, pre-processing including filtering) and/or of the signal comprising a sustained-vowel segment (Kriboy, pg. 4225, pre-processing). 
Regarding claims 3 and 14, Zigel as modified teaches and/or suggests the method further comprises obtaining a universal background Gaussian mixture model (GMM-UBN) vector comprising short term features corresponding to the subject's short term features, and modifying said GMM-UBN with said subject's short-term features to obtain a subject-specific distribution model vector; wherein the applying a computing system preformed model on the generated short term parameters comprises applying a computing system preformed model on said subject-specific distribution model vector to obtain the short term score (¶ [0041]). 
Regarding claim 4, Zigel as modified teaches and/or suggests the method further comprises for each of a plurality of subjects, obtaining an audio recorded phonogram signal comprising a speech segment and an audio recorded phonogram signal comprising a sustained-vowel segment; for each subject, framing the signal comprising a sustained-vowel segment into frames; for each subject, framing the signal comprising a speech segment into a set of long term frames and into a set of short term frames; generating one or more feature parameters for each short term frame, that are associated with short term characteristics and that are calculated according to the short term frame signal or according to a signal generated from the short term frame signal; generating one or more feature parameters for each long term frame, that are associated with long term characteristics and that are calculated according to the long term frame signal or according to a etc.).
Regarding claim 5, Zigel as modified teaches and/or suggests the method further comprises obtaining a universal background Gaussian mixture model (GMM-UBN) vector comprising short term features corresponding to the subjects' short term features; and modifying said GMM-UBN with said subjects' short-term features to obtain a subject-specific distribution model vector for each subject; wherein inputting the generated short term parameters of each subject into a first machine learning computing system comprises inputting said subject-specific distribution model vector for each subject (¶ [0041]).
Regarding claims 6 and 15, Zigel as modified teaches/suggests said short term features in male speakers comprise at least one of gammatone-frequency 10th cepstral coefficient (GFCC10), first time derivative of Thomson multitaper mel-frequency 9th cepstral coefficient (Δc9), mean Hilbert envelope 11th coefficient (MHEC11), GFCC7, sine-wave cepstrum 3rd estimator (SWCfa) and Thomson multitaper mel-frequency 9th cepstral coefficient (c9) (Table of ¶ [0027], c1-c16). 
Regarding claims 7 and 16, Zigel as modified teaches/suggests said short term features in female speakers comprise at least one of SWCE12, MHEC7, ΔΔc12 and ΔΔc16 (Table of ¶ [0027], c1-c16; ¶ [0025] where cepstrum domain features may comprise derivatives of c1-c16). 
Regarding claims 8 and 17, Zigel as modified teaches/suggests said long term features comprise, in male speakers, at least one of an arithmetic mean of a first time derivative of spectra-temporal energy ΔΦ(3), an inter-quantile range of second time derivative of linear prediction cepstral coefficients ΔΔLPCC1(1), a variance of LPCC3(3), an inter-quantile range of LPCC3(3), and an inter-quantile range of LPCC3(1) --(¶ [0025] linear predictive coding coefficients (LPC) and derivatives thereof). 
Regarding claims 9 and 18, Zigel as modified teaches/suggests said long term features comprise, in female speakers, at least one of a variance of LPCC4(3), a variance of LPCC4(1), a variance of Φ(3), and an arithmetic mean of LPCC1(2) (¶ [0025] linear predictive coding coefficients (LPC) and derivatives thereof).

Allowable Subject Matter
Claim(s) 10-11 and 19-20 is/are objected to for at least the reasons noted above, and for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of e.g., pg. 4225). 
With respect to eligibility under 35 U.S.C. 101, the above-noted claims include features that amount to significantly more than any judicial exception the claims recite and/or to which the claims are directed. Specifically, Applicant discloses the method of the pending claims permits OSA severity estimation, regardless of peculiarities of specific phonemes' dialectal and other natural linguistic differences between the subjects, speaking their native or a foreign language. As discussed during the interview held February 23, 2022, the sustained vowel sounds are ubiquitous phonemes, common among different languages, such that the influence of a specific subject's accent or native language on the AHI estimation is reduced. Additionally, Applicant discloses the classification results of the claimed system have a significant correlation with conventional PSG results, thereby providing comparable results with less burden on the subject(s) than conventional OSA assessment methods. 

Response to Arguments
Applicant's arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: similar to Kriboy, Fiz et al. (Acoustic Analysis of Vowel Emission in Obstructive Sleep Apnea) discloses recording and analyzing sustained vowel sounds/features to assess OSA (e.g., pg. 1093). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791